--------------------------------------------------------------------------------

 
Manufacturing Services Agreement
 
JULY 19, 2011
 
By and Between Acura Pharmaceuticals, Inc. and
Patheon Pharmaceuticals Inc.


[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission***]
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
ARTICLE 1
1
   
INTERPRETATION
1
     
1.1
Definitions.
1
1.2
Currency.
6
1.3
Sections and Headings.
6
1.4
Singular Terms.
6
1.5
Schedules.
6
   
ARTICLE 2
7
   
PATHEON'S SERVICES
7
     
2.1
Services.
7
   
ARTICLE 3
9
   
CLIENT'S OBLIGATIONS
9
     
3.1
Payment.
9
3.2
Other Obligations
9
   
ARTICLE 4
9
   
CONVERSION FEES AND COMPONENT COSTS
9
     
4.1
First Year Pricing.
9
4.2
Price Adjustments – Subsequent Years’ Pricing.
9
4.3
Price Adjustments – Current Year Pricing.
10
4.4
Adjustments Due to Technical Changes.
10
4.5
Multi-Country Packaging Requirements.
10
   
ARTICLE 5
11
   
ORDERS, SHIPMENT, INVOICING, PAYMENT
11
     
5.1
Orders and Forecasts.
11
5.2
Reliance by Patheon.
12
5.3
Minimum Orders.
13
5.4
Shipments.
13
5.5
On Time Delivery.
13
5.6
Invoices and Payment.
14
   
ARTICLE 6
15
   
PRODUCT CLAIMS AND RECALLS
15

 
 
- i -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
6.1
Product Claims.
15
6.2
Product Recalls and Returns.
16
6.3
Patheon’s Responsibility for Defective and/or Recalled Products.
16
6.4
Disposition of Defective or Recalled Products.
17
6.5
Healthcare Provider or Patient Questions and Complaints.
17
   
ARTICLE 7
17
   
CO-OPERATION
17
     
7.1
Quarterly Review.
17
7.2
Governmental Agencies.
18
7.3
Records and Accounting by Patheon.
18
7.4
Inspection.
18
7.5
Access.
18
7.6
Notification of Regulatory Inspections.
19
7.7
Reports.
19
7.8
Inspection of Financial Records.
19
7.9
FDA Filings.
19
   
ARTICLE 8
19
   
TERM AND TERMINATION
19
     
8.1
Initial Term.
19
8.2
Termination for Cause.
20
8.3
Product Discontinuation.
21
8.4
Obligations on Termination.
21
   
ARTICLE 9
22
   
REPRESENTATIONS, WARRANTIES AND COVENANTS
22
     
9.1
Authority.
22
9.2
Client Warranties.
22
9.3
Patheon Warranties.
23
9.4
Debarred Persons.
23
9.5
Permits.
24
9.6
No Warranty.
24
   
ARTICLE 10
24
   
REMEDIES AND INDEMNITIES
24
     
10.1
Consequential Damages.
24
10.2
Limitation of Liability.
24
10.3
Patheon.
24
10.4
Client.
25
10.5
Indemnification Procedures.
25

 
 
- ii -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
ARTICLE 11
26
   
CONFIDENTIALITY
26
     
11.1
Treatment of Confidential Information.
26
11.2
Exceptions to Definition of Confidential Information.
26
11.3
Exceptions.
27
11.4
Previous Confidentiality Agreement.
27
   
ARTICLE 12
28
   
DISPUTE RESOLUTION
28
     
12.1
Commercial Disputes.
28
12.2
Technical Dispute Resolution.
28
   
ARTICLE 13
28
   
MISCELLANEOUS
28
     
13.1
Inventions.
28
13.2
Intellectual Property.
29
13.3
Insurance.
29
13.4
Independent Contractors.
29
13.5
No Waiver.
30
13.6
Assignment.
30
13.7
Force Majeure.
30
13.8
Additional Product.
30
13.9
Notices.
31
13.10
Severability.
32
13.11
Entire Agreement.
32
13.12
Other Terms.
32
13.13
No Third Party Benefit or Right.
32
13.14
Execution in Counterparts.
32
13.15
Use of Client Name.
32
13.16
Governing Law.
33

 
 
- iii -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
MANUFACTURING SERVICES AGREEMENT
 
THIS MANUFACTURING SERVICES AGREEMENT (the "Agreement") is made as of July 19,
2011 (the “Effective Date”)
 
BETWEEN:
 
PATHEON PHARMACEUTICALS INC.,
 
a corporation existing under the laws of the State of Delaware
 
("Patheon"),
 
- and -
 
ACURA PHARMACEUTICALS, INC., a corporation existing under the laws of the State
of New York
 
("Client").
 
THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1                    Definitions.
 
The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:
 
"Active Materials", “Active Pharmaceutical Ingredients” or “API” means the
materials described as such on Schedule A, under the heading “Active Materials”;
 
"Affiliate" means:
 
 
(a)
a business entity which owns, directly or indirectly, a controlling interest in
a party to this Agreement, by stock ownership or otherwise; or

 
 
(b)
a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 
 
(c)
a business entity, the controlling interest of which is directly common to the
majority ownership of a party to this Agreement. For the purposes of this
Agreement, JLL Partners will be considered an Affiliate of Patheon but GCE
Holdings LLC will not be considered an Affiliate of Client;

 
 
- 1 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
For this definition, "control" means possession, whether direct or indirect, of
the power to direct the management and policies of an entity, whether pursuant
to the ownership of voting securities of otherwise.
 
"Annual Product Review Report" means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);
 
"Annual Report" means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);
 
"Annual Volume" means the volume of Product manufactured in any Year of this
Agreement as set forth in Schedule B;
 
"Applicable Laws" means all laws, statutes and regulations of any Authority in
the Territory and having jurisdiction over a Party in connection with its
performance under this Agreement, including, in the case of Patheon, cGMPs;
 
"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including without limitation,
the FDA;
 
"Batch" means a specific quantity of Product that is intended to have uniform
character and quality, intended to meet the Specifications, and is produced
according to a single manufacturing order during the same cycle of manufacture;
 
"Bill Back Items" means the project specific items identified in Schedule G
necessary for Patheon to perform the Manufacturing Services which are not
included as Components herein or as Dedicated Equipment under the Capital
Equipment Agreement;
 
"Blister Cartons Packaging" means Patheon’s packaging of the Product as part of
the Manufacturing Services;
 
"Blister Cartons Packaging Price" is provided in the table in Schedule B, under
the  caption  “Blister Cartons Packaging”;
 
“Breach Notice” will have the meaning specified in Section 8.2(a);
 
"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of Ohio;
 
"Bulk Tablets Manufacturing" means Patheon‘s Manufacturing Services in
connection with the manufacture of the Product in bulk tablets;
 
"Bulk Tablets Manufacturing Price" is provided in the table in Schedule B, under
the caption “Bulk Tablets Manufacturing”;
 
“Capital Equipment Agreement” means the Capital Equipment and Expenditure
Agreement between the parties that is attached hereto as Schedule H.
 
"cGMPs" means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States' Code of Federal Regulations together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
"Client Intellectual Property" means Intellectual Property generated or derived
by Client before and after entering into this Agreement, or by Patheon while
performing any Manufacturing Services or otherwise generated or derived by
Patheon in its business which Intellectual Property is specific to, or dependent
or relies upon, Client’s Product or Client’s Confidential Information;


"Clinical Trial Agreement" will have the meaning provided in Section 8.2(b).
 
“Client Property” will have the meaning specified in Section 8.4(e);
 
“Commercial Supply Notice” has the meaning specified in Section 5.1(b);
 
“Competitor of Patheon” means an entity whose primary business is contract
development or commercial manufacturing of pharmaceutical products for human
consumption;
 
"Components" means, collectively, all Active Materials, packaging components,
raw materials, and ingredients (including labels, product inserts and other
labelling for the Products) but excluding pallets, required to manufacture the
Products in accordance with the Specifications as set forth in Schedule A;
 
“Confidential Information" has the meaning provided in Section 11.1;
 
“DEA” means the United States Drug Enforcement Administration;
 
"Deficiency Notice" has the meaning specified in Section 6.1(a);
 
“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(c);
 
"Disclosing Party" has the meaning provided in Section 11.1;
 
"FDA" means the United States Food and Drug Administration;
 
"Firm Orders" has the meaning specified in Section 5.1(c);
 
“First Firm Order” has the meaning specified in Section 5.1(b);
 
“Force Majeure Event” will have the meaning specified in Section 13.7;
 
"Indemnified Party" has the meaning provided in Section 10.5;
 
"Indemnifying Party" has the meaning provided in Section 10.5;
 
“Initial Manufacturing Month” has the meaning specified in Section 5.1(b);
 
“Initial Manufacturing Period” has the meaning specified in Section 5.1(b);
 
“Initial Term” has the meaning specified in Section 8.1;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
"Intellectual Property" means patents, trade marks, service marks, design rights
(whether capable of registration or otherwise), including applications for any
of the foregoing, copyrights, know-how, trade or business names and other
similar rights or forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world
whether capable of registration or not;
 
"Invention" means any invention, improvement, development, discovery, computer
program, device, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable;
 
"Inventory" means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products, subject to the limits of
Section 5.2.
 
"Late Delivery" has the meaning specified in Section 5.5;
 
"Manufacturing Services" means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, set forth in this
Agreement, required to manufacture Product or Products from Components, but
specifically excluding the Stability Services and the Validation Services;
 
"Manufacturing Site" means the facility owned and operated by Patheon that is
located at 2110 East Galbraith Road, Cincinnati, OH 45237-1625;
 
"Materials" means all Components, Bill Back Items, and other materials used to
manufacture the Product.


"Patheon Intellectual Property" means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business which Intellectual Property is
not specific to, or dependent upon, the Product, Client’s Intellectual Property
or Client’s Confidential Information, including, without limitation, Inventions
and Intellectual Property which may apply to manufacturing processes or the
formulation or development of drug products, drug product dosage forms or drug
delivery systems unrelated to the Product;
 
"Person" means an individual, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
association, trust or other entity or organization, including an Authority.
 
"PPI" has the meaning provided in Section 4.2(a);
 
"Product(s)" means the product(s) listed on Schedule A under the caption
“Product List”;
 
"Product Price" means sum of the Bulk Tablets Manufacturing Price and the
Blister Cartons Packaging Price for the Products delivered to Client in
accordance with this Agreement, and includes the cost of Components (Component
Price) and the cost of the Manufacturing Services (Manufacturing Price) as set
forth in Schedule B;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
"Quality Agreement" means the agreement between the parties setting out the
quality assurance standards for the Manufacturing Services to be performed by
Patheon for Client, appended as Schedule F hereto;
 
“Recall” has the meaning specified in Section 6.2(a);
 
"Receiving Party" has the meaning provided in Section 11.1;
 
“Remediation Period” has the meaning specified in Section 8.2(a);
 
"Specifications" means the standards, for each Product, which are given by
Client to Patheon in accordance with the procedures listed in Schedule A and
which contains documents relating to each Product, including, without
limitation:
 
 
(a)
specifications for Components;

 
 
(b)
manufacturing specifications, master Batch records, directions, and processes;

 
 
(c)
storage requirements;

 
 
(d)
all environmental, health and safety information for each Product including
material safety data sheets; and

 
 
(e)
the finished Product specifications, packaging and labelling specifications and
shipping requirements for each Product;

 
all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;
 
“Stability Price” means the price measured in US Dollars for annual stability
testing as set forth in Schedule C;
 
“Stability Services” means the services provided by Patheon as set forth in
Section 2.1(d).
 
"Supply Interruption" means [***], in any case whether due to an act or omission
of Patheon, a Force Majeure Event or other reason;
 
"Technical Dispute" has the meaning specified in Section 12.2;
 
"Term" has the meaning provided in Section 8.1;
 
"Territory" means in the geographic area of the United States of America, its
territories and possessions;
 
"Third Party" means any person, other than Patheon, Client or their respective
Affiliates, officers, directors, employees and agents;
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
"Third Party Claim" has the meaning provided in Section 10.5(a);
 
"Third Party Rights" means the Intellectual Property of any third party;
 
"Validation Batches" has the meaning specified in Section 2.1(f);
 
“Validation Price” means the incremental price measured in US Dollars above and
beyond the Product Price to be charged by Patheon for completing the Validation
Services as set forth in Schedule C;
 
“Validation Services” means the services provided by Patheon as set forth in
Section 2.1(f).
 
"Year" means in the first year of this Agreement the period from the Effective
Date up to and including December 31 of the same calendar year, and thereafter
will mean a calendar year,
 
1.2                    Currency.
 
Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.
 
1.3                    Sections and Headings.
 
The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement.  Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement.  In this Agreement, the
terms "this Agreement", "hereof", "herein", "hereunder" and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.
 
1.4                    Singular Terms.
 
Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.
 
1.5                    Schedules.
 
The following Schedules are attached to, incorporated in, and form part of this
Agreement:
 



Schedule A
-
Product List and Specifications
Schedule B
-
Manufacturing Campaigns, Packaging Run Quantities,and Price
Schedule C
-
Stability Services and Validation Service Fees
Schedule D
-
(Reserved)
Schedule E
-
Technical Dispute Resolution
Schedule F
-
Commercial Quality Agreement
Schedule G
-
Bill Back Items
Schedule H
-
Capital Equipment Agreement

 
 
- 6 -

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ARTICLE 2
 
PATHEON'S SERVICES
 
2.1
Services.

 
Patheon will perform (i) the Manufacturing Services (described in Sections 2.1
(a), (b), (c), and (e)), at the Manufacturing Site, for the Territory for the
Product Prices specified in Schedules B to manufacture Products as requested by
Client and (ii) the Stability Services and Validation Services described in
Sections 2.1(d) and (f), respectively.  Schedule B sets forth the Bulk Tablets
Manufacturing Price and the Blister Cartons Packaging Price (including the
respective Manufacturing Price and the Components Price for each) and a list of
costs items that are included in the Product Price.  The parties will agree in
writing on the cost of any additional services that Acura may request.  Patheon
may change the Manufacturing Site for the Products only with the prior written
consent of Client, this consent not to be unreasonably withheld.  If
Manufacturing Services have not started within 12 months of the date of
execution of this Agreement, Patheon may amend the Product Prices set forth in
Schedules B as set forth in Section 4.2.  Patheon agrees to manufacture and
supply and, subject to Section 5.7, Client agrees to order at least [***] of the
Client’s requirements for Products offered for sale by Client in the Territory
so long as Patheon is in material compliance with its obligations to Client
under this Agreement.  In performing the Manufacturing Services, Validation
Services and Stability Services, Patheon and Client agree that:
 
 
(a)
Conversion of Components.  Patheon will convert the Components into Products per
the Specifications and cGMPs.

 
 
(b)
Quality Control and Quality Assurance.  Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement and in
accordance with the Specifications and cGMPs.  Batch review and release to
Client will be the responsibility of Patheon through it’s quality assurance
group.  Patheon will perform its Batch review and release responsibilities in
accordance with Patheon’s standard operating procedures.  Each time Patheon
ships Products to Client, it will give Client a certificate of analysis and
certificate of compliance including a statement that the Batch has been
manufactured and tested in accordance with cGMPs and meets the
Specifications.  Client will have sole responsibility for the release of
Products to the market.  The form and style of Batch documents, including, but
not limited to, Batch production records, lot packaging records, equipment set
up control, operating parameters, and data printouts, raw material data, and
laboratory notebooks are the exclusive property of Patheon.  Specific Product
related information contained in those Batch documents is Client property.

 
 
(c)
Components.  Patheon will purchase (including obtaining any procurement quotas
required by the Applicable Laws) and test all Components at Patheon's expense
and as required by the Specifications and in accordance with cGMPs.Patheon will
purchase sufficient quantities of Components to ensure a timely supply of the
Products given Client’s forecasts and Firm Orders.

[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 

 
- 7 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(d)
Stability Services.  Patheon will conduct stability testing on the Products in
accordance with the protocols set forth in the Specifications and the Quality
Agreement for the separate Stability Price and set forth in Schedule C
(“Stability Services”).  Patheon will not make any changes to these testing
protocols without prior written approval from Client.  If a confirmed stability
test failure occurs, Patheon will notify Client within one Business Day, after
which Patheon and Client will jointly determine the proceedings and methods to
be undertaken to investigate the cause of the failure.  Client will pay for the
investigative costs unless the investigation determines Patheon has failed to
perform the Manufacturing Services in accordance with the Specifications, cGMPs,
and/or Applicable Laws in which case Patheon will pay for the investigative
costs.  Patheon will give Client all stability test data and results at Client’s
request.

 
 
(e)
Packaging.  Patheon will package the Products as set out in the Specifications
and in accordance with cGMPs.    Patheon will determine and imprint the Batch
numbers and expiration dates for each Product shipped in accordance with its
standard operating procedures.  The Batch numbers and expiration dates will be
affixed by Patheon on the Products and on the shipping carton of each Product as
outlined in the Specifications and as required by cGMPs.  Client may, in its
sole discretion, make changes to labels, product inserts, and other packaging
for the Products.  Those changes will be submitted by Client to all applicable
governmental agencies and other third parties responsible for the approval of
the Products, if required by Applicable Law.  Client will be responsible for the
cost of labelling obsolescence when changes occur.  Patheon's name will not
appear on the label or anywhere else on the Products unless: (i) required by any
Applicable Law; or (ii) Patheon consents in writing to the use of its name.

 
 
(f)
Validation Services.  Patheon will prepare a validation protocol for the
Products consistent with cGMPs and, upon Client’s written approval of the
protocol, manufacture and test three Batches of Product (the “Validation
Batches”) in accordance with the validation protocol (“Validation
Services”).  Client will pay to Patheon the Validation Price set out in Schedule
C upon the successful completion of the Validation Services.  Patheon will
manufacture the Validation Batches pursuant to this Section 2.1(f) in accordance
with the Manufacturing Services and Client will pay for the Product at the
Product Price as set forth in the Agreement.  Patheon acknowledges that the
Validation Batches are intended for commercial sale by Client.  Patheon agrees
to store the Validation Batches at the Manufacturing Site until such time as
Client provides notice of a delivery request pursuant to Sections 5.4 and 5.6.

 
 
(g)
Product Rejection for Finished Product Specification Failure.  Internal process
specifications will be defined and mutually agreed upon and set forth in the
Specifications.  If Patheon manufactures Product in accordance with the agreed
upon process specifications, master Batch record, internal process
specifications and under cGMP conditions, and a Batch or portion of Batch of
Product does not meet a Finished Product Specification, Client will pay Patheon
the applicable Product Price for the non-conforming Product.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
ARTICLE 3
 
CLIENT'S OBLIGATIONS
 
3.1
Payment.

 
Client will pay Patheon (i) for performing the Manufacturing Services according
to the Product Prices specified in Schedule B for each unit of Product meeting
the Specifications and delivered to Client and (ii) for performing the Stability
Services and Validation Sevices according to the Stability Price and Validation
Price as set forth in Schedule C. These prices may be subject to adjustment
under Article 4 of this Agreement.  Bill Back Items will be charged to Client at
Patheon’s cost plus [***]. Patheon will use commercially reasonable efforts to
minimize the cost of the Bill Back Items.
 
3.2 
Other Obligations

 
Client will provide artwork and will be responsible for the cost of artwork
development.
ARTICLE 4
 
CONVERSION FEES AND COMPONENT COSTS
 
4.1
First Year Pricing.

 
The Product Price, the Stability Price, and the Validation Price for the
Products for the first Year ending December 31, 2011 are listed in Schedules B
and C and are subject to the adjustments set forth in Sections 4.2 and 4.3.
4.2
Price Adjustments – Subsequent Years’ Pricing.

 
After the first Year of the Agreement, Patheon may adjust the Product Price
effective January 1st of each Year as follows:
 
 
(a)
Manufacturing Costs. Patheon may adjust the Manufacturing Price portion of the
Product Price [***].

 
 
(b)
Component Costs.  [***]

 
 
(c)
Pricing Basis.  Client acknowledges that the Product Price in any Year is quoted
based upon the Manufacturing Campaigns and Packaging Run Quantities specified in
Schedule B.  [***]

 
           For all Product Price adjustments under this Section 4.2, Patheon
will deliver to Client on or about November 1st of each Year a revised Schedule
B to be effective for the next Year.
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 9 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

4.3
Price Adjustments – Current Year Pricing.

 
During any Year of this Agreement commencing with the Year beginning January 1,
2012, the Product Prices set out in Schedule B will be adjusted as follows:
Extraordinary Increases in Component Costs.  [***]
 
[***]
 
4.4
Adjustments Due to Technical Changes.

 
Amendments to the Specifications or the Quality Agreement requested by an
Authority or by Client (including, without limitation, amendments requested
during or resulting from the completion of the Services performed by Patheon
pursuant to the Clinical Trial Agreement) will only be implemented following a
technical and cost review by Patheon and are subject to Client and Patheon
reaching written agreement on changes to the Product Price, Stability Price
and/or Validation Price (as appropriate) required because of the amendment.
Amendments to the Specifications, the Quality Agreement, or the Manufacturing
Site requested by Patheon (including, without limitation, amendments requested
during or resulting from the completion of the Services performed by Patheon
pursuant to the Clinical Trial Agreement) will only be implemented following the
written approval of Client, the approval not to be unreasonably withheld. Client
may reasonably withhold approval due to adverse changes in any price or
inventory obsolescence. If Client accepts a proposed change in the
Specifications, Quality Agreement or Manufacturing Site, as applicable, the
associated change in Product Price (if any) will be implemented, and the Product
Price change will become effective, only for those orders of Products that are
manufactured under the revised Specifications. In addition, if the changes to
the Specifications or Quality Agreement are requested by Client, Client agrees
to purchase, at Patheon's cost (including all costs incurred by Patheon for the
purchase and handling of the Inventory [***], all Inventory used under the "old"
Specifications and purchased or maintained by Patheon in order to fill Firm
Orders or under Section 5.2, if the Inventory can no longer be used under the
revised Specifications. But the work-in-process portion of Inventory will not
exceed the quantities provided for in the first 90 days of Client’s then current
forecast. Open purchase orders for Components no longer required under any
revised Specifications that were placed by Patheon with suppliers in order to
fill Firm Orders or under Section 5.2 will be cancelled where possible, and if
the orders may not be cancelled without penalty, will be assigned to and
satisfied by Client. Patheon will use reasonable efforts to use the Inventory
with other clients or otherwise minimize the obsolescence costs.


4.5 
Multi-Country Packaging Requirements.

 
If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional Component costs and the change
over fees for the Product destined for each new country.  The agreed additional
packaging requirements and related packaging costs and change over fees will be
set out in a written amendment to this Agreement.
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]

 
- 10 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

  
4.6 
Product Pricing Adjustment Discussions.

 
At least annually or anytime at Client’s request the parties will meet to
discuss market conditions affecting the forecast, Client’s prices for the
Product to its customer, the Product Prices and any adjustments thereto and any
other information relevant to the demand for the Products.  The parties agree to
consider, in good faith, any proposals for improvement to the Product or
Specifications that will reduce the Product Prices or otherwise negotitate in
good faith Product Prices necessary to meet market conditions.

ARTICLE 5
 
ORDERS, SHIPMENT, INVOICING, PAYMENT
 
5.1
Orders and Forecasts.

 

 
(a)
Rolling 18 Month Forecast.  When this Agreement is executed, Client will give
Patheon a non-binding 18 month forecast of the volume of Product that Client
expects to order in the first 18 months of commercial manufacture (including
Validation Services) of the Product. This forecast will then be updated by
Client on or before the 10th day of each month on a rolling forward basis
following the commencement of commercial manufacturing.  Client will update the
non-binding forecast forthwith if it determines that the volumes estimated in
the most recent forecast have changed by more than 20%.  The most recent
18 month forecast will prevail.

 

 
(b)
Firm Orders for Initial Manufacturing Month.  The commencement of Patheon’s
Manufacturing Services for commercial supply of the Product will require (i)
written notice from Client specifying the commencement date of the Manufacturing
Services, which will be no earlier than 90 days from the date of delivery to
Patheon of Client’s notice (the “Commercial Supply Notice”), and (ii) Client’s
provision to Patheon of Client’s updated rolling forecast for the first three
months of the commercial manufacture of the Product (the “Initial Manufacturing
Period”).  The first month of this updated forecast (“Initial Manufacturing
Month”) will constitute a firm written order in the form of a purchase order or
otherwise ("First Firm Order") by Client to purchase and, when accepted by
Patheon, for Patheon to manufacture the quantity of the Product.  If
manufacturing has not started, Client may cancel any Batches from the First Firm
Order at no cost if notice of cancellation is received by Patheon 60 days or
more before the scheduled Delivery Date under the First Firm Order.  If
manufacturing has not started, Client may cancel any Batches from the First Firm
Order if notice of cancellation is received by Patheon more than 30 days but
fewer than 60 days before the scheduled Delivery Date under the First Firm
Order, but [***].  The parties agree that this payment will be considered
liquidated damages for Patheon’s loss of manufacturing capacity due to the
Client’s cancellation of manufacturing and will not be considered a penalty.  If
the First Firm Order is changed or adjusted as described above then the initial
rolling 18 month forecast will also be adjusted as necessary.

 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 11 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
(c)
Firm Orders Thereafter.  During the Initial Manufacturing Period, and on a
rolling basis during the term of this Agreement, Client will issue an updated 18
month forecast on or before the 10th day of each month. The first four months of
this updated forecast, including the current month, will be firm orders with the
remainder of the forecast being non-binding.  Concurrent with the delivery of
the 18 month forecast, Client will issue to Patheon a firm written order in the
form of a purchase order (“Firm Order”) to purchase the first four months,
including the current month, of the 18 month forecast taking into account any
previously issued Firm Orders. Firm Orders submitted to Patheon will specify
Client's Manufacturing Services purchase order number, quantities for each
Product (including quantity for Bulk Tablets Manufacturing and Blister Cartons
Packaging), requested delivery schedule, and any other elements necessary to
ensure the timely manufacture and shipment of the Products.  The quantities of
Products ordered in those Firm Orders will be firm and binding on Client (upon
acceptance of the Firm Order by Patheon pursuant to Section 5.1(e)) and may not
be reduced by Client unless agreed to by Patheon.  Patheon will accept all Firm
Orders submitted by Client up to 120% of the quantities specified in the most
recent forecast submitted by Client with respect to the applicable period and
with a Delivery Date that is not less than 90 days from the date of receipt by
Patheon.

 

 
(d)
Three Year Forecast.  On or before the 10th day of June of each Year, Client
will give Patheon a written non-binding three-year forecast, broken down by
quarters for the second and third years of the forecast, of the volume of each
Product Client then anticipates will be required to be manufactured and
delivered to Client during the three-year period.

 

 
(e)
Acceptance of Firm Order.  Patheon will notify Client within ten business days
of its receipt of the Firm Order if the Firm Order is accepted or rejected.
Patheon must accept a Firm Order if: (i) the requested delivery date is at least
90 days from its receipt of the Firm Order, and (ii) the quantity requested in
the Firm Order is no more than 120% of the forecasted amount for the month of
request of delivery in the most recent Client forecast.  A firm order acceptance
will include, subject to confirmation from the Client, the quantity of Product
to be delivered and the Delivery Date for the Product ordered and will be
binding on the parties.  The Delivery Date may be amended by agreement of the
Parties or as set forth in Section 5.1(b) or as otherwise agreed by the Parties.

 
5.2
Reliance by Patheon.

 
           (a)          Client understands and acknowledges that Patheon will
rely on the Firm Orders and rolling forecasts submitted under Sections 5.1(a),
(b), and (c) in ordering the Components required to meet the Firm
Orders.  Accordingly, commencing upon Patheon’s receipt of the Commercial Supply
Notice from Client pursuant to Section 5.1(b), Client authorizes Patheon to
purchase Components to satisfy the Manufacturing Services requirements for
Products for the [***] contemplated in the most recent forecast given by Client
under Section 5.1(a).  Patheon may make other purchases of Components to meet
Manufacturing Services requirements for longer periods if agreed to in writing
by the parties.  The Client will give Patheon written authorization to order
Components for any launch quantities of Product requested by Client which will
be considered a Firm Order when accepted by Patheon.  If Components ordered by
Patheon under Firm Orders or this Section 5.2 are not included in finished
Products manufactured for Client within six months after the forecasted month
for which the purchases have been made (or for a longer period as the parties
may agree) or if the Components have expired during the period, then Client will
pay to Patheon its costs therefor [***].  But if these Components are used in
Products subsequently manufactured for Client or in third party products
manufactured by Patheon, Client will receive credit for any costs of those
Components previously paid to Patheon by Client.
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 12 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(b)          If Client fails to take possession or arrange for the destruction
of Components within 12 months of purchase or, in the case of finished Product,
within three months of manufacture, [***].  Patheon may ship finished Product
held by it longer than three months to the Client at Client’s expense on 14 days
written notice to the Client.
 
5.3
Minimum Orders.

 
Client’s Firm Order will be for quantities in even multiples of the then current
amount of the Product batch size, as specified in the table in Schedule B under
the caption “Bulk Tablets Manufacturing”.
 
5.4
Shipments.

 
Shipments of Products will be made EXW (INCOTERMS 2010) Patheon’s shipping point
unless otherwise mutually agreed.  Risk of loss or of damage to Products will
remain with Patheon until Patheon loads the Products onto the carrier’s vehicle
for shipment at the shipping point at which time risk of loss or damage will
transfer to Client.  Patheon will, in accordance with Client’s instructions and
as agent for Client, (i) arrange for shipping to be paid by Client and (ii) at
Client’s risk and expense, obtain any export license or other official
authorization necessary to export the Products.  Client will arrange for
insurance and will select the freight carrier used by Patheon to ship Products
and may monitor Patheon’s shipping and freight practices as they pertain to this
Agreement.  Products will be transported in accordance with the
Specifications.  Patheon will not ship any Product that does not meet the
Specifications and/or has not been manufactured in accordance with cGPMs and
Applicable Laws. Patheon will ship to Client the Validation Batches upon written
notice from Client requesting delivery.
 
5.5
On Time Delivery.

 
(a)
Patheon and the Client understand that there may be uncertainties and necessary
adjustments in production schedules during the Initial Manufacturing
Period.  The parties agree that they will work together closely to expedite
deliveries and manage the scheduling of the initial Product launch.

 
(b)
If, after the Initial Manufacturing Period,  Patheon is unable to deliver the
quantity of Product ordered under a Firm Order on the Delivery Date due to an
act or omission by Patheon (a “Late Delivery”), Client will receive a credit
from Patheon for the Late Delivery that will be applied against the purchase
price under the next Firm Order.  The credit will [***].

 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 13 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

  
(c)
For clarity, for purposes of the Late Delivery credit provided in Section
5.5(b), a Late Delivery will not include any delay in shipment of Product caused
by events outside of Patheon’s reasonable control, such as a Force Majeure
Event, a delay in delivery of Components, a delay in Product release approval
from Client, inaccurate Client forecasts, or any market driven delays in
deliveries from approved vendors.

 
5.6
Invoices and Payment.

 
Patheon will submit invoices to Client for the Manufacturing Services, Stability
Services, Validation Services, Bill Back Items and any other payments that may
be agreed to by the parties to be made by Client under this Agreement.  Invoices
will be sent by email to [***] or such other email address given by Client to
Patheon, from time to time, in writing.  Invoices for Manufacturing Services
will be sent when the Product is shipped to Client (or manufactured and released
by Patheon when Patheon agrees to store the Product for Client).  Patheon will
also submit to Client, with each shipment of Products, a duplicate copy of the
invoice covering the shipment.  Patheon will also give Client an invoice
covering any Inventory or Components which are to be purchased by Client under
Section 5.2 of this Agreement.  Each invoice will, to the extent applicable,
identify Client’s Manufacturing Services purchase order number, Product numbers,
names and quantities, unit price, freight charges, and the total amount to be
paid by Client.  Client will pay all invoices within 30 days of the date of
invoice.  Interest on past due accounts will accrue at 1% per month which is
equal to an annual rate of 12%.  The Late Delivery credits set forth in this
Section 5 are only available to Client if all outstanding undisputed invoices
have been paid in full or are within 45 days outstanding from the invoice date
when the Late Delivery arose.
 
Patheon will invoice Client for the Stability Services, Validation Services,
Bill Back Items and other payments due under this Agreement when the respective
services have been successfully completed or the cost has been incurred.  Client
will pay these invoices within 30 days of the date of invoice. Interest on past
due accounts will accrue at 1% per month which is equal to an annual rate of
12%.  The Late Delivery credits set forth in this Section 5 are only available
to Client if all outstanding undisputed invoices have been paid in full or are
within 45 days outstanding from the invoice date when the Late Delivery arose.
 
5.7 
Supply Interruption.

 
If a Supply Interruption occurs Patheon’s right to adjust the Product Price
pursuant to Section 4.2(c) will not apply for any Year in which the Supply
Interruption occurs or continues. In addition, if a Supply Interruption occurs
and while it continues, Client may declare a Supply Interruption by providing
written notice to Patheon. Without limiting any other rights or remedies of
Client for Patheon’s failure to supply, upon notice to Patheon of a Supply
Interruption, and until the Resumption Date (as defined below), Client may
obtain all of its requirements for the Products from
alternative  suppliers.   Patheon will have [***] to resume its supply
obligations for the Products under this Agreement.  Patheon will provide Client
with written notice if it is able to resume supply (the “Resumption Notice”)
within the six month period.  The Resumption Notice must:  (i) list the date on
which Patheon will resume its timely supply obligations, and (ii) describe in
reasonable detail its corrective actions to prevent further
        
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Supply Interruptions. Upon Client’s receipt of a Resumption Notice, unless
otherwise agreed to in writing by Client and Patheon, Client will resume
purchasing [***] for sale in the Territory from Patheon commencing [***] (the
“Resumption Date”). Client may sell all Product held by the alternative
suppliers at the Resumption Date and the alternative suppliers may complete the
manufacture of and Client may at anytime sell any work in process with respect
to Products at the Resumption Date.

5.8
Customer Equipment.



Patheon will purchase (at Client’s expense), install, validate, maintain and
insure the Dedicated Equipment as set forth in the Capital Equipment Agreement.
 

ARTICLE 6
 
PRODUCT CLAIMS AND RECALLS
 
6.1
Product Claims.

 
(a)          Product Claims.  Client has the right to reject any portion of any
shipment of Products that deviates from the Specifications, cGMPs, or Applicable
Laws without invalidating any remainder of the shipment.  Client will inspect
the Products manufactured by Patheon upon receipt and will give Patheon written
notice (a "Deficiency Notice") of all claims for Products that are damaged,
defective, or otherwise deviate from the Specifications, cGMPs, or Applicable
Laws within 30 days after Client’s receipt thereof (or, in the case of any
defects not reasonably susceptible to discovery upon receipt of the Product,
within 30 days after discovery by Client, but not after the expiration date of
the Product).  Should Client fail to give Patheon the Deficiency Notice within
the applicable 30 day period, then the delivery will be deemed to have been
accepted by Client on the 30th day after delivery or discovery, as
applicable.  Except as set out in Section 6.3 and without limiting Patheon’s
indemnity obligations set forth in Section 10.3, Patheon will have no liability
for any damage or deviations for which it has not received notice within the
applicable 30 day period.
   
(b)          Determination of Deficiency.  Upon receipt of a Deficiency Notice,
Patheon will have ten days to advise Client by notice in writing that it
disagrees with the contents of the Deficiency Notice.  If Client and Patheon
fail to agree within ten days after Patheon's notice to Client as to whether any
Products identified in the Deficiency Notice deviate from the Specifications,
cGMPs, or Applicable Laws, then the parties will mutually select an independent
laboratory or consultant to evaluate if the Products deviate from the
Specifications, cGMPs, or Applicable Laws.  This evaluation will be binding on
the parties. If the evaluation certifies that any Products deviate from the
Specifications, cGMPs, or Applicable Laws, Client may reject those Products in
the manner contemplated in this Section 6.1 and Patheon will be responsible for
the cost of the evaluation.  If the evaluation does not so certify for any of
the Products, then Client will be deemed to have accepted delivery of the
Products on the 40th day after delivery (or, in the case of any defects not
reasonably susceptible to discovery upon receipt of the Product, on the 40th day
after discovery thereof by Client, but not after the expiration date of the
Product) and Client will be responsible for the cost of the evaluation.
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 15 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

  
(c)           Shortages.  Claims for shortages in the amount of Products shipped
by Patheon will be dealt with by reasonable agreement of the parties.
 
6.2
Product Recalls and Returns.

 
(a)          Records and Notice.  Patheon and Client will each maintain records
necessary to permit a Recall of any Products delivered to Client or customers of
Client.  Each party will promptly notify the other by telephone (to be confirmed
in writing) of any information which may reasonably be expected to
adversely affect the marketability, safety or effectiveness of the Products or
which may reasonably be expected to result in the Recall or seizure of the
Products.  Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary.  The decision to initiate a Recall or to take some other
corrective action, if any, will be made and implemented by Client.  "Recall"
will mean any action (i) by Client to recover title to or possession of
quantities of the Products sold or shipped to Third Parties (including, without
limitation, the voluntary withdrawal of Products from the market); or (ii) by
any regulatory authorities to detain or destroy any of the Products.  Recall
will also include any action by either Party to refrain from selling or shipping
quantities of the Products to Third Parties which would have been subject to a
Recall if sold or shipped.
 
(b)          Recalls.  If (i) any governmental or Authority issues a directive,
order or, following the issuance of a safety warning or alert about a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) Client determines that any Product should
be Recalled or that a "Dear Doctor" letter is required relating the restrictions
on the use of any Product, Patheon will co-operate as reasonably required by
Client, having regard to all applicable laws and regulations.
 
(c)          Product Returns.  Client will have the responsibility for handling
customer returns of the Products.  Patheon will give Client any assistance that
Client may reasonably require to handle the returns.
 
6.3 
Patheon’s Responsibility for Defective and/or Recalled Products.

 
(a)          Defective Product.  Without limiting Patheon’s indemnity
obligations under Section 10.3, if Client rejects Products under Section 6.1 and
the deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products.  If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products without Client being liable for payment therefor under
Section 3.1.
 
(b)      Recalled Product.  Without limiting Patheon’s obligations under Section
10.3, if  a Recall or return results from, or arises out of, a failure by
Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, or Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will use its
commercially reasonable efforts to replace the Recalled or returned Products
with new Products.   At Client’s election Patheon will refund to Client the
amounts paid for the Recalled or returned Products, or, if Patheon is able to
replace the Recalled or returned Products, replace such Recalled or returned
Product without cost or expense to Client.  In all other circumstances, Recalls,
returns, or other corrective actions will be made at Client's cost and expense.
 
- 16 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

(c)          Except as set forth in Sections 6.3(a) and (b) above, and without
limiting Patheon’s indemnity obligations under Section 10.3, Patheon will not be
liable to Client nor have any responsibility to Client for any deficiencies in,
or other liabilities associated with, any Product manufactured by it,
(collectively, "Product Claims").  For greater certainty, Patheon will have no
obligation for any Product Claims to the extent the Product Claim (i) is caused
by deficiencies in the Specifications, the safety, efficacy, or marketability of
the Products or any distribution thereof, (ii) results from a defect in a
Component that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications, (iii) is caused by actions of third parties
occurring after the Product is shipped by Patheon under Section 5.4, (iv) is due
to packaging design or labelling defects or omissions for which Patheon has no
responsibility, (v) is due to any unascertainable reason despite Patheon having
performed the Manufacturing Services in accordance with the Specifications,
cGMP’s, and Applicable Laws, or (vi) is due to any other breach by Client of its
obligations under this Agreement.
 
6.4
Disposition of Defective or Recalled Products.

 
Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so.  Alternatively, Patheon may
instruct Client to return the Products to Patheon.  Patheon will bear the cost
of disposition for any damaged, defective, returned or Recalled Products for
which it bears responsibility under Section 6.3.  In all other circumstances,
Client will bear the cost of disposition.
 
6.5
Sole Remedy.

 
Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, and Client’s right of
termination set forth in Section 8.2(h), the remedies described in this Article
6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.
 
6.6
Healthcare Provider or Patient Questions and Complaints.

 
Unless otherwise provided in the Quality Agreement, Client will have the sole
responsibility for responding to questions and complaints from its
customers.  Questions or complaints received by Patheon from Client's customers,
healthcare providers or patients will be promptly referred to Client.  Patheon
will co-operate as reasonably required to allow Client to determine the cause of
and resolve any questions and complaints.  This assistance will include
follow-up investigations, including testing.  In addition, Patheon will give
Client all information reasonably requested by Client that will enable Client to
respond properly to questions or complaints about the Products as set forth in
the Quality Agreement.  Unless it is determined that the cause of the complaint
resulted from a failure by Patheon to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, and Applicable Laws, all costs
incurred under this Section 6.5 will be borne by Client.


ARTICLE 7
 
CO-OPERATION
 
7.1
Quarterly Review.

 
Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties.  The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.
 
 
- 17 -

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 
7.2
Governmental Agencies.



Client will be solely responsible to communicate with any Authority, including
but not limited to Authorities responsible for granting regulatory approval for
the Products, regarding the Products unless, in the opinion of Patheon’s
counsel, communication directly by Patheon is necessary to comply with the
requirements of any Applicable Law.  Unless, in the reasonable opinion of its
counsel, there is a legal prohibition against doing so, a party will permit the
other party to accompany and take part in any communications with the agency,
and to receive copies of all communications from the agency.


7.3
Records and Accounting by Patheon.



Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with the
Quality Agreement, cGMPs, Applicable Laws and manufacturing regulatory
requirements applicable to Patheon, as well as to assist with resolving Product
complaints and other similar investigations.  Copies of the records and samples
will be retained for one year following the date of Product expiry, or longer if
required by Applicable Laws, at which time Client will be contacted concerning
the delivery and destruction of the documents and/or samples of Products. Client
will have the option of retaining these documents and samples at its
cost.  Except for samples to be retained by Patheon in connection with the
Stability Services,  Client is responsible for retaining samples of the Products
necessary to comply with the legal/regulatory requirements applicable to Client.


7.4
Inspection.



Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice, but a Patheon
representative must be present during the inspection. This right to inspect may
include an audit or verification by a third party of any Component Cost price
increases by Patheon under Sections 4.2(b), 4.2(c) and/or 4.3.    These audits
will be conducted during normal business hours upon reasonable prior written
notice from Client and will not  unreasonably interfere with Patheon’s normal
business activities.  The third party auditor will report its conclusions and
calculations to both Parties. But the auditor will not disclose Patheon’s
information except to the extent necessary to verify the accuracy of the
payments calculated pursuant to this Agreement. Patheon may request that the
auditor enter into an appropriate non-disclosure agreement.  If an audit reveals
an underpayment by Acura to Patheon, Acura will remit the underpayment within 30
days of receipt of the auditor’s report.  If an audit reveals an overpayment by
Client, Patheon will remit to Client the amount of the overpayment within 30
days of receipt of the auditor’s report.  Client will bear the full cost of the
audit unless the audit discloses an overpayment by Client of more than $25,000,
in which case Patheon will bear the cost of the audit.


7.5
Access.

 
Patheon will give Client reasonable access at mutually agreeable times to the
areas of the Manufacturing Site in which the Products are manufactured, stored,
handled, or shipped to permit Client to verify that the Manufacturing Services
are being performed in accordance with the Specifications, cGMPs, and Applicable
Laws.  But, with the exception of “for-cause” audits, Client will be limited
each Year to one cGMP-type audit, lasting no more than two days, and involving
no more than two auditors.  Client may request additional cGMP-type audits,
additional audit days, or the participation of additional auditors subject to
payment to Patheon of [***].  Except for the audit rights in Section 7.4, the
right of access set forth in this Section 7.5 will not include a right to access
or inspect Patheon’s financial records.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
7.6
Notification of Regulatory Inspections.

 
Patheon will notify Client within one Business Day of any proposed or
scheduled inspections or investigations by any Authority specifically involving
the Products or any process or procedure used in the manufacture, packaging,
storing or testing of the Product at the Manufacturing Site.  Patheon will also
notify Client within 48 hours of a receipt of any form 483’s or warning letters
or any other significant regulatory action which Patheon’s quality assurance
group determines could impact the regulatory status of the Products. Patheon
will consult with Client concerning any response Patheon intends to make to the
communication before Patheon sends the response to the Authority.  Patheon will
make available to Client those portions of inspection reports that relate
specifically to the Product.
 
7.7
Reports.

 
Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA.  At the Client’s
request, Patheon will provide a copy of the Annual Product Review Report to the
Client at no additional cost.  Any additional report requested by Client beyond
the scope of cGMPs and customary FDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.
 
7.8 
FDA Filings.

 
Client will have the sole responsibility for filing all documents with all
Regulatory Authorities and taking any other actions that Client, in its sole
discretion, may deem to be required for the receipt and/or maintenance of
Authority approval for the commercial manufacture of the Products (excluding
matters and permits relating to the Manufacturing Site which will be Patheon’s
obligation).  Patheon will assist Client, to the extent consistent with
Patheon’s obligations under this Agreement, to obtain Authority approval for the
commercial manufacture of all Products as quickly as reasonably possible.


ARTICLE 8
 
TERM AND TERMINATION
 
8.1
Initial Term.

 
This Agreement will become effective as of the Effective Date and will continue
until December 31, 2016 (the "Initial Term"), unless terminated earlier by one
of the parties in accordance herewith.  This Agreement will automatically renew
after the Initial Term for successive terms of two years each unless either
party gives written notice to the other party of its intention to terminate this
Agreement at least 18 months prior to the end of the then current term. The
Initial Term, together with any renewal term is referred to as the “Term”.
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 19 -

--------------------------------------------------------------------------------

 
  

--------------------------------------------------------------------------------

 
8.2
Termination for Cause.



(a)          Either party at its sole option may terminate this Agreement upon
written notice to the other party where the other party has failed to remedy a
material breach of any of its representations, warranties, or other obligations
under this Agreement within 60 days following receipt of a written notice (the
"Remediation Period") of the breach that expressly states that it is a notice
under this Section 8.2(a) (a "Breach Notice").  The aggrieved party's right to
terminate this Agreement under this Section 8.2(a) may only be exercised for a
period of 60 days following the expiry of the Remediation Period (where the
breach has not been remedied) and if the termination right is not exercised
during this period then the aggrieved party will be deemed to have waived the
breach of the representation, warranty, or obligation described in the Breach
Notice.  A waiver of this 60-day termination period will not alter this
Agreement or otherwise change the obligations of either party to this Agreement.

 
(b)          Either Party may terminate this Agreement upon written notice to
the other Party if the contract entitled “Clinical Trial and Registration
Manufacturing Proposal (Proposal P-CRP-19073-R4) between Client and Patheon and
dated concurrent with the Agreement (the “Clinical Trial Agreement”) is
terminated early according to its terms.
 
(c)          Either party at its sole option may immediately terminate this
Agreement upon written notice, but without prior advance notice, to the other
party if: (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by the other party; or (iii) this Agreement is
assigned by the other party for the benefit of creditors.
 
(d)          Client may terminate this Agreement as to any Product upon 30 days'
prior written notice if any Authority takes any action, or raises any objection,
that prevents Client from importing, exporting, purchasing, or selling the
Product. But if this occurs, Client will still fulfill all of its obligations
under Section 8.4 below or as otherwise agreed to by the parties.
 
(e)          Client may terminate this Agreement upon 30 days’ prior written
notice to Patheon when Patheon’s then current Product Price [***].
 
(f)          Patheon may terminate this Agreement upon nine months' prior
written notice if Client assigns under Section 13.6 any of its rights under this
Agreement to an assignee (other than an Affiliate) that, in the opinion of
Patheon acting reasonably, is: (i) not a credit worthy substitute for Client; or
(ii) a Competitor of Patheon; or (iii) an entity with whom Patheon has had prior
unsatisfactory business relations.
 
(g)          Client may terminate this Agreement upon written notice to Patheon
upon the occurrence of a Supply Interruption (whether or not due to a Force
Majeure Event) or if  a Force Majeure Event affecting Patheon, in either case
which continues for more than 60 days.  But if the Supply Interruption or Force
Majeure event is caused by a lack of DEA quota (not attributable to a failure of
Patheon to appropriately apply for quota or maintain good standing with the
DEA), then Client will not be entitled to terminate this Agreement pursuant to
this Section 8.2(g).
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]


 
- 20 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

(h)          Client may terminate this Agreement upon written notice to Patheon
if any Recall is caused by Patheon as described in Section 6.3(b)  and Client’s
out-of-pocket costs associated with all recalls, in the aggregate, exceeds the
Revenue Sub-cap (as defined in Section 10.2).
 
8.3
Product Discontinuation.

 
Client will give at least four months' advance notice of termination of this
Agreement if it intends to no longer order Manufacturing Services for a Product
due to this Product's discontinuance in the market.
 
8.4
Obligations on Termination.

 
If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:
 
 
(a)
Client will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order, at the price in effect at the
time the Firm Order was placed;

 
 
(b)
Client will purchase, at Patheon's cost (including all costs incurred by Patheon
for the purchase and handling of the Inventory not to exceed 5% of Patheon’s
actual purchase price for the Inventory), the Patheon owned Inventory applicable
to the Products which was purchased, produced or maintained by Patheon in
contemplation of filling Firm Orders as provided in Section 5.2 prior to notice
of termination being given. Patheon will use reasonable efforts to use this
Inventory with its other clients.  At Client’s option, Patheon will complete the
work-in-process portion of the Inventory and upon delivery to Client, Client
will remit the Product Price for the finished Product.  But if Client terminates
this Agreement pursuant to Sections 8.2(a), (c), (g) or (h) and, as a result,
Client withdraws the Product from the market for at least 12 months and to the
extent that the Inventory can’t be used by a subsequent supplier, Client will
not be required to purchase the Inventory.  Notwithstanding anything to the
contrary in this Section 8.4(b), if Client terminates this Agreement under
Section 8.2(c), it will not be required to purchase any Inventory which Patheon
has received and has not paid for due to Patheon’s insolvency, bankruptcy, or
assignment of this Agreement for the benefit of creditors;

 
 
(c)
Client will satisfy the purchase price payable under Patheon's orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2 (to the extent not covered in Section
8.4(b)).  But if Client terminates this Agreement pursuant to Sections 8.2(a),
(c), (g) or (h) and, as a result. Client withdraws the Product from the market
for at least 12 months and to the extent the Components can’t be used by a
subsequent supplier, Client will not be required to pay for Patheon orders with
its suppliers;

 
 
(d)
Client acknowledges that no Competitor of Patheon will be permitted access to
the Manufacturing Site; and

 
 
- 21 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(e)
Client will make commercially reasonable efforts, at its own expense, to remove
from Patheon site(s), within five Business Days, all of Client’s Components,
Materials and Inventory (whether current or obsolete), supplies, undelivered
Product, chattels, equipment or other moveable property owned by Client, related
to the Agreement and located at a Patheon site or that is otherwise under
Patheon’s care and control (“Client Property”).  If Client fails to remove the
Client Property within five Business Days (except for Client Property that
requires permits or quotas to move in which Client will use reasonable efforts
to move within six months) following the completion, termination, or expiration
of the Agreement Client will pay Patheon $100.00 per pallet, per month, one
pallet minimum ($200 per pallet, per month, one pallet minimum, for any of the
Client Property that contains controlled substances or requires refrigeration)
thereafter for storing the Client Property and will assume any third party
storage charges invoiced to Patheon regarding the Client Property.  Patheon will
invoice Client for the storage charges as set forth in Section 5.6 of this
Agreement.

 
Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement.  For greater certainty, termination of this Agreement for any reason
will not affect the obligations and responsibilities of the parties under
Articles 10 and 11 and Sections 5.4, 5.6, 7.3, 7.4, 8.4, 13.1, 13.2, 13.3, 13.15
and 13.16, all of which survive any termination.
 
ARTICLE 9
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
9.1
Authority.

 
Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and the Quality Agreement and that it is
not aware of any impediment that would inhibit its ability to perform its
obligations hereunder or thereunder.
 
9.2
Client Warranties.

 
Client covenants, represents, and warrants that:
 
 
(a)
Non-Infringement.

 
 
(i)
the Specifications for each of the Products are its or its Affiliate's property
and that Client may lawfully disclose the Specifications to Patheon;

 
 
(ii)
any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate's unencumbered property, (B) may be lawfully used as directed by
Client, and (C) does not infringe and will not infringe any Third Party Rights;

 
 
(iii)
as of the date of this Agreement, there are no actions or other legal
proceedings against Client, concerning the infringement of Third Party Rights
related to any of the Specifications, or any of the Components, or the sale,
use, or other disposition of any Product made in accordance with the
Specifications;

 
 
(b)
Quality and Compliance.

 
 
(i)
the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 
 
- 22 -

--------------------------------------------------------------------------------

 
  

--------------------------------------------------------------------------------

 
 
(ii)
the Products, if labelled and manufactured in accordance with the Specifications
and in compliance with applicable cGMPs and Applicable Laws may be lawfully sold
and distributed in every jurisdiction in which Client markets the Products.

 
9.3
Patheon Warranties.

 
Patheon covenants, represents, and warrants that:
 
 
(a)
it will perform the Manufacturing Services, Validation Services and Stability
Services in accordance with the Specifications, cGMPs, and Applicable Laws; and

 
 
(b)
any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon’s or its Affiliate's unencumbered property, (ii) may be
lawfully used by Patheon, and (iii) does not infringe and will not infringe any
Third Party Rights.

 
 
(c)
the Manufacturing Site and any other facility of  Patheon or any other Person
where, in accordance with the provisions of this Agreement, any Product will be
manufactured, tested, packaged, distributed or stored, are in compliance with
cGMP and all applicable Law, and no citation or adverse condition has been noted
in any recent inspection by any Authority of the Manufacturing Site or any other
facilities that would cause any Product developed, tested, manufactured,
packaged, stored or shipped at or from the Manufacturing Site or any other
facilities to be misbranded or adulterated within the meaning of the FD&C Act or
any other  Law.  Patheon will maintain the Manufacturing Site, and maintain or
cause to be maintained the other facilities, in compliance with cGMP and all
applicable Law.  Patheon has not received any FDA 483 incident report that would
adversely affect its ability to develop, manufacture, package, test, store or
ship any Product.  Except as otherwise expressly provided in this Agreement,
Patheon will obtain and maintain all necessary licenses, permits or approvals
required by the FDA or other relevant Authority in connection with the
manufacture, filling, packaging, storage, and shipment of the Product,
including, without limitation, all material permits and Authorizations related
to the Manufacturing Site;

 
 
(d)
During the Term, it will not and will cause its Affiliates not to manufacture
any pharmaceutical product containing all of (i) pseudoephedrine HCI, (ii)
polyethylene oxide, (iii) ethyl cellulose, and (iv) hydroxy-propyl cellulose,
along with any other pharmaceutical active or inactive ingredients, for the same
indication as Client’s Product, for commercialization in the Territory.

 
9.4
Debarred Persons.

 
Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b).  Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Federal Food, Drug, and
Cosmetic Act (United States).
 
 
- 23 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
9.5
Permits.

 
Client will be solely responsible for obtaining or maintaining, on a timely
basis, any necessary permits or other regulatory approvals for the Products or
the Specifications, including, without limitation, all marketing and
post-marketing approvals.
 
Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services.
 
9.6
No Warranty.



NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.  PATHEON
MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY FOR THE PRODUCTS.


ARTICLE 10
 
REMEDIES AND INDEMNITIES
 
10.1
Consequential Damages.

 
Except for the indemnity obligations under Sections 10.3(a) and 10.4, under no
circumstances whatsoever will either party be liable to the other in contract,
tort, negligence, breach of statutory duty, or otherwise for (i) any (direct or
indirect) loss of profits, of production, of anticipated savings, of business,
or goodwill or (ii) for any other liability, damage, costs, or expense of any
kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.
 
10.2
Limitation of Liability.

 
Except for its indemnity obligations under Sections 10.3(a) and 10.3(b) and for
Patheon’s breach of its obligations under Article 11 (Confidentiality),
Patheon’s maximum liability directly to Client under this Agreement for any
reason whatsoever, including, without limitation, any liability arising under
Article 6 hereof or resulting from any and all breaches of its representations,
warranties, or any other obligations under this Agreement will not exceed in the
aggregate the greater of [***].
 
10.3
Patheon.

 
(a)          Patheon agrees to defend, indemnify, and hold Client, its
Affiliates and their directors, officers, employees, agents, successors and
assigns harmless against any and all losses, damages, costs, claims, demands,
judgments and liability (including reasonable attorneys fees) to from and in
favour of third parties (other than Affiliates) resulting from, or relating to
(i) a failure by Patheon to perform the Manufacturing Services, Stability
Services and Validation Services, including without limitation the manufacture
and supply of the Product (including Validation Batches), in accordance with the
Specifications, cGMPs, and Applicable Laws, (ii) breach of this Agreement or the
Quality Agreement by Patheon, including, without limitation, any representation,
warranty or covenant contained herein or therein, or (iii) Patheon’s negligent
acts or omissions or willful misconduct, except to the extent that the losses,
damages, costs, claims, demands, judgments, and liability are due to the
negligence or wrongful act(s) of Client, its officers, employees, agents, or
Affiliates.
   
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
  
 
- 24 -

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------


 
(b)          Patheon agrees to defend, indemnify, and hold Client, its
Affiliates and their directors, officer, employees, agents, successors and
assigns harmless against any and all losses, damages, costs, claims, demands,
judgments and liability (including reasonable attorneys fees) resulting from or
relating to Patheon’s failure or inability (including, without limitation, due
to a restraining order, injunction or other limitation or restriction) to
perform the Manufacturing Services due to any contractual obligation owed by
Patheon or its Affiliates to any third party, or any claim, action, judgment or
demand relating to any contractual obligation owed by Patheon or its Affiliates
to any third party.
 
10.4
Client.

 
Client agrees to defend, indemnify, and hold Patheon, its Affiliates and, their
respective directors, officers, employees, agents, successors and assigns
harmless against any and all losses, damages, costs, claims, demands, judgments
and liability (including reasonable attorneys fees) to from and in favour of
third parties (other than Affiliates) resulting from, or relating to (i) the
ownership, use, handling, distribution, marketing or sale of the Product, (ii)
breach of this Agreement by Client, including, without limitation, any
representation, warranty, or covenant contained herein, or (iii) Client’s
negligent acts or omissions or willful misconduct, except to the extent that the
losses, damages, costs, claims, demands, judgments, and liability are due to the
negligence or wrongful act(s) of Patheon, its officers, employees, agents, or
Affiliates.
 
10.5 
Indemnification Procedures.

 
 
(a)
A Party hereto seeking indemnification hereunder (the “Indemnified Party”) will
notify the other Party (the “Indemnifying Party”) in writing reasonably promptly
after the assertion against the Indemnified Party any claim by a Third Party (a
“Third Party Claim”) for which the Indemnified Party intends to base a claim for
indemnification hereunder.

 
 
(b)
The Indemnifying Party will have the right, upon written notice given to the
Indemnified Party within 30 days after receipt of the notice from the
Indemnified Party of any Third Party Claim, to assume the defense and handling
of the Third Party Claim, at the Indemnifying Party’s sole expense, in which
case the provisions of Section 10.5(c) below will govern.

 
 
(c)
The Indemnifying Party will select counsel reasonably acceptable to the
Indemnified Party to conduct the defense and handling of the Third Party Claim,
and the Indemnifying Party will defend or handle the same in consultation with
the Indemnified Party, and will keep the Indemnified Party apprised of the
status of the Third Party Claim.  The Indemnifying Party will not, without the
prior written consent of the Indemnified Party, which consent will not be
unreasonably withheld, agree to a settlement of any Third Party Claim that could
directly or indirectly lead to liability or create any financial or other
obligation on the part of the Indemnified Party for which the Indemnified Party
is not entitled to indemnification hereunder.  The Indemnified Party will
cooperate with the Indemnifying Party and will be entitled to participate in the
defense or handling of the Third Party Claim with its own counsel at its own
expense.

 
 
- 25 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(d)
If the Indemnifying Party does not give written notice to the Indemnified Party,
within  30 days after receipt of the notice from the Indemnified Party of any
Third Party Claim, of the Indemnifying Party’s election to assume the defense or
handling of the Third Party Claim, the provisions of Section 10.5(e) below will
govern.

 
 
(e)
The Indemnified Party may, at the Indemnifying Party’s expense, select counsel
to conduct the defense or handling of the Third Party Claim and defend or handle
the Third Party Claim in the manner as it may deem reasonably appropriate. The
Indemnified Party will keep the Indemnifying Party timely appraised of the
status of the Third Party Claim and will not settle the Third Party Claim
without the prior written consent of the Indemnifying Party, which consent will
not be unreasonably withheld or delayed.  If the Indemnified Party defends or
handles the Third Party Claim, the Indemnifying Party will cooperate with the
Indemnified Party and will be entitled to participate in the defense or handling
of the Third Party Claim with its own counsel and at its own expense.

 
 
(f)
In the case of an indemnity claim by Client pursuant to Section 10.3(b), Client
shall provide Patheon with written notice on such claim.



ARTICLE 11
 
CONFIDENTIALITY
 
11.1
Treatment of Confidential Information.

 
In carrying out its obligations under this Agreement, each Party will be sharing
confidential and proprietary data and information (“Confidential Information”)
with the other Party.  Except as expressly permitted by this Agreement, each
Party will, and will cause its Affiliates to, treat Confidential Information
received from the other Party (the “Disclosing Party”) or its Affiliates as it
treats its own proprietary information of like nature and importance.  During
the Term of this Agreement and for a period of five years thereafter (or in the
case of trade secrets the greater of five years after the term and the time when
the Confidential Information is no longer a trade secret), the Party in receipt
of the Disclosing Party’s Confidential Information (the “Receiving Party”) will
not disclose, divulge or otherwise communicate the Confidential Information to
any Third Party, or use it for any purpose except pursuant to and in order to
carry out its obligations under this Agreement.  Notwithstanding the foregoing,
the Receiving Party may disclose Confidential Information of the Disclosing
Party to the Receiving Party’s directors, officers, employees, Affiliates,
consultants, subcontractors, or agents to the extent reasonably necessary to
carry out its obligations under this Agreement, provided that the directors,
officers, employees, Affiliates, consultants, subcontractors, or agents have
been advised of the confidential nature of the information and have agreed to
maintain the information as confidential to the same extent required by this
Article 11.
 
11.2
Exceptions to Definition of Confidential Information.

 
Confidential Information will not include information that the Receiving Party
can demonstrate:
 
 
(a)
was known by the Receiving Party or its Affiliates prior to the date it was
disclosed to the Receiving Party or its Affiliates by the Disclosing Party or
its Affiliates, as evidenced by the prior written records of the Receiving Party
or its Affiliates;

 
 
- 26 -

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

  
 
(b)
is lawfully disclosed to the Receiving Party or its Affiliates by a Third Party
rightfully in possession of the information, either before or after the date of
the disclosure to the Receiving Party or its Affiliates;

 
 
(c)
becomes generally known to the public through no act or omission on the part of
the Receiving Party or its Affiliates, either before or after the date of the
disclosure to the Receiving Party or its Affiliates;

 
 
(d)
is independently developed by the Receiving Party or its Affiliates without
reference to or reliance upon any Confidential Information of the Disclosing
Party or its Affiliates; or

 
 
(e)
is required to be disclosed by the Receiving Party or its Affiliates pursuant to
a judicial or governmental order, provided that the Receiving Party gives the
Disclosing Party sufficient notice to permit Disclosing Party to seek a
protective order or other similar order with respect to the Information.

 
11.3
Exceptions.

 
The restrictions set forth in this Article 11 will not prevent either Party from
(i) disclosing Confidential Information in connection with preparing, filing,
prosecuting or maintaining its patent rights, (ii) disclosing Confidential
Information to Authorities to the extent required or desirable to obtain a
regulatory approval, (iii) disclosing Confidential Information to investors
(under a confidentiality agreement at least as restrictive as the provisions of
this Article 11), (iv) disclosing Confidential Information to underwriters and
financial advisors (under an obligation of confidentiality) in connection with
the public offering of securities, or (v) disclosing Confidential Information
that is reasonably determined is required to be disclosed by the Receiving Party
(to comply with applicable securities or other laws) to public investors or
governmental agencies in connection with the public offering of securities,
provided that in all of the above cases, the Party disclosing Confidential
Information of the Disclosing Party will use all reasonable efforts to provide
prior written notice of the disclosure to the Disclosing Party and to take
reasonable and lawful actions to avoid or limit the disclosure or to assist the
Disclosing Party in avoiding or limiting the disclosure.  Further, either Party
may also disclose the existence and terms of this Agreement to its attorneys and
advisors, to potential acquirors in connection with a potential change of
control transaction or asset sale, stock sale or merger transaction and to
existing and potential investors or lenders of the Party, as a part of their due
diligence investigations, or to potential permitted assignees, in each case
under an agreement to keep the terms of this Agreement confidential under terms
of confidentiality and non-use substantially similar to the terms contained in
this Agreement.  Client may attach and disclose the content of this Agreement in
its public filings (after prior review by Patheon not to exceed 10 business
days)) to the extent required under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or the regulations promulgated
under these Acts.
 
11.4
Previous Confidentiality Agreement.

 
Notwithstanding anything contained herein to the contrary, that certain
Confidentiality Agreement, dated as of July 26, 2007, by and between Patheon
Inc., and it Affiliates, and Acura Pharmaceuticals, Inc., and it Affiliates,
will remain in full force and effect as to the information disclosed between the
Parties prior to the date hereof.  In the event of a conflict the stricter
provisions will control, provided however that the last sentence of Section 11.3
will control in all instances.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

  
ARTICLE 12
 
DISPUTE RESOLUTION
 
12.1
Commercial Disputes.

 
If any dispute arises out of this Agreement (other than a dispute under Section
6.1(b) or a Technical Dispute, as defined herein), the parties will first try to
resolve it amicably.   In that regard, any party may send a notice of dispute to
the other, and each party will appoint, within ten Business Days from receipt of
the notice of dispute, a single representative having full power and authority
to solve the dispute.  The representatives will meet as necessary in order to
resolve the dispute.  If the representatives fail to resolve the matter within
one month from their appointment, or if a party fails to appoint a
representative within the ten Business Day period set forth above, the dispute
will immediately be referred to the Chief Operating Officer (or another officer
as he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably.  Should the parties fail to reach a
resolution under this Section 12.1, the dispute will be referred to a court of
competent jurisdiction in accordance with Section 13.16.
 
12.2
Technical Dispute Resolution.

 
If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage,
or other activities under this Agreement (a "Technical Dispute"), the parties
will make all reasonable efforts to resolve the dispute by amicable
negotiations.  In that regard, senior representatives of each party will, as
soon as practicable and in any event no later than ten Business Days after a
written request from either party to the other, meet in good faith to resolve
any Technical Dispute.  If, despite this meeting, the parties are unable to
resolve a Technical Dispute within a reasonable time, and in any event within 30
Business Days of the written request, the Technical Dispute will, at the request
of either party, be referred for determination to an expert in accordance with
Schedule E.  If the parties cannot agree that a dispute is a Technical Dispute,
Section 12.1 will prevail.  For greater certainty, the parties agree that the
release of the Products for sale or distribution under the applicable marketing
approval for the Products will not by itself indicate compliance by Patheon with
its obligations for the Manufacturing Services and further that nothing in this
Agreement (including Schedule E) will remove or limit the authority of the
relevant qualified person (as specified by the Quality Agreement) to determine
whether the Products are to be released for sale or distribution.
 
ARTICLE 13
 
MISCELLANEOUS
 
13.1
Inventions.

 
(a)           For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property solely to the extent required for Patheon to perform the
Manufacturing, Stability and Validation Services under this Agreement.  Except
as expressly provided in this Section 13.1(a), Client does not grant to Patheon
or its Affiliates any license or other rights to Client’s Intellectual Property,
Client’s Inventions or Client’s Confidential Information.
 
(b)           All Intellectual Property generated or derived by Patheon while
performing the Manufacturing, Stability or Validation Services, to the extent it
is specific to the development, manufacture, use, and/or sale of the Product
will be the exclusive property of Client. Patheon will give written notice of
this Intellectual Property to Client as soon as reasonably practical.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(c)           All Patheon Intellectual Property will be the exclusive property
of Patheon. Patheon hereby grants to Client a perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable license to use the Patheon
Intellectual Property used by Patheon to perform the Manufacturing, Stability
and Validation Services to enable Client to manufacture and sell the Product(s).
 
(d)           Each party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.
 
(e)           Either party will give the other party written notice, as promptly
as practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.
 
13.2
Intellectual Property.

 
Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon.  Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing.  Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.
 
13.3
Insurance.

 
Each party will maintain their own commercial liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter.  This insurance will have policy limits of not less than
[***].  If requested each party will give the other a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date, and the limits of
liability.  The insurance certificate will further provide for a minimum of 30
days' written notice to the insured of a cancellation of, or material change in,
the insurance.  If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will forthwith
notify the other party in writing and the parties will in good faith negotiate
appropriate amendments to the insurance provision of this Agreement in order to
provide adequate assurances.
 
13.4
Independent Contractors.

 
The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 29 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   
13.5
No Waiver.

 
Either party's failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Sections 6.1 and 8.2.
 
13.6
Assignment.

 
 
(a)
Patheon may not assign this Agreement or any of its rights or obligations
hereunder without the written consent of Client, this consent not to be
unreasonably withheld.  Patheon may arrange for subcontractors to perform
specific testing services arising under this Agreement with the written consent
of Client, this consent not to be unreasonably withheld; provided that Patheon
will be solely liable for all work and services performed by any subcontractor.

 
 
(b)
Subject to Section 8.2(e), Client may assign this Agreement or any of its rights
or obligations hereunder without approval from Patheon.  But Client will give
Patheon prior written notice of any assignment, any assignee will covenant in
writing with Patheon to be bound by the terms of this Agreement.  Any partial
assignment will be subject to Patheon’s cost review of the assigned Products and
Patheon may terminate this Agreement or any assigned part thereof, on 12 months’
prior written notice to Client and the assignee if good faith discussions do not
lead to agreement on amended Manufacturing Service fees within a reasonable
time.

 
 
(c)
Despite the foregoing provisions of this Section 13.6, either party may assign
this Agreement to any of its Affiliates or to a successor to or purchaser of all
or substantially all of its business, but the assignee must execute an agreement
with the non-assigning party whereby it agrees to be bound hereunder.

 
13.7
Force Majeure.

 
Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that party's
reasonable control, including, but not limited to, strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, interruption of or delay in
transportation, defective equipment, lack of or inability to obtain fuel, power
or components, or compliance with any order or regulation of any government
entity acting within colour of right (a "Force Majeure Event").  A party
claiming a right to excused performance under this Section 13.7 will immediately
notify the other party in writing of the extent of its inability to perform,
which notice will specify the event beyond its reasonable control that prevents
the performance.  Neither party will be entitled to rely on a Force Majeure
Event to relieve it from an obligation to pay money (including any interest for
delayed payment) which would otherwise be due and payable under this Agreement.
 
13.8
Additional Product.

 
Additional products may be added to this Agreement upon mutual written agreement
of the Parties and the additional products will be governed by the general
conditions hereof with any special terms (including, without limitation, price)
governed by amendments to Schedules A, B, and C as applicable.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
13.9
Notices.

 
Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by telecopy, facsimile communication, portable data format
(.pdf) file or confirmed receipt email or by sending the same by first class
mail, postage prepaid to the respective addresses, telecopy or facsimile numbers
or electronic mail addresses set forth below:
 
If to Client:
 
Acura Pharmaceuticals, Inc.
616 N. North Court, Ste 120
Palatine, IL 60067
Attention: President & CEO
Telecopier No.: 847-705-5399
Email address: [***]
 
With copy to:


Acura Pharmaceutical Technologies, Inc.
16235 State Road 17
Culver, IN 46511
Attention: VP Technical Affairs
Telecopier No.: 574-842-2519
Email address: [***]


If to Patheon:
 
Patheon Pharmaceuticals Inc.
2110 East Galbraith Road
Cincinnati, OH 45237-1625
Attention:  Director of Legal Services
Telecopier No.: 513-948-6927
 
Email address: [***]
 
With a copy to:
 
Patheon Inc.
4721 Emperor Boulevard
Research Triangle Park,
NC 27703
Attention: General Counsel
Telecopier No.: 919-474-2269


[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
- 31 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this Section
13.9.  Notices or written communications made or given by personal delivery,
telecopy, facsimile, portable data format (.pdf) file or electronic mail will be
deemed to have been sufficiently made or given when sent (receipt acknowledged),
or if mailed, five days after being deposited in the United States, Canada, or
European Union mail, postage prepaid or upon receipt, whichever is sooner.
 
13.10
Severability.

 
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.
 
13.11
Entire Agreement.

 
This Agreement, together the Quality Agreement and the Confidentiality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof.  Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties.  In case of conflict, the prevailing
order of documents will be this Agreement, the Quality Agreement, and the
Confidentiality Agreement.
 
13.12
Other Terms.

 
No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.
 
13.13
No Third Party Benefit or Right.

 
For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any Third Party any benefit or the right to enforce any express or
implied term of this Agreement.
 
13.14
Execution in Counterparts.

 
This Agreement may be executed in two or more counterparts, by original,
facsimile or pdf (e-mail) signature, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.
 
13.15
Use of Client Name.

 
Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably
withheld.  Despite this, Client agrees that Patheon may include Client’s name
and logo in customer lists or related marketing and promotional material for the
purpose of identifying users of Patheon’s Manufacturing Services.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   
13.16
Governing Law.

 
This Agreement will be construed and enforced in accordance with the laws of the
State of New York and the laws of the United States of America applicable
therein and subject to the exclusive jurisdiction of the courts thereof.  Except
as expressly provided in Sections 6.1(b), 12.1 and 12.2, any unresolved dispute
between the Parties relating to this Agreement,or the Quality Agreement will be
resolved through arbitration under the Commercial Dispute Resolution Rules of
the American Arbitration Association then in effect, by one arbitrator having
experience in products supply transactions in the pharmaceuticals industry.  The
arbitration proceeding will be held exclusively in New York, New York.  The
determination of the arbitrator will be binding on the Parties and will be
non-appealable.  The UN Convention on Contracts for the International Sale of
Goods will not apply to this Agreement.
 
[Signature page to follow]
 
 
- 33 -

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.
 

   
PATHEON PHARMACEUTICALS INC.
       APPROVED BY LEGAL
By:
/s/ Eric Evans         FPM        7-22-11          Initials         Date
Name:
Eric Evans            
Title:
Chief Financial Officer          
ACURA PHARMACEUTICALS, INC.
         
By:
/s/ Robert B. Jones            
Name:
Robert B. Jones
           
Title:
CEO



 
- 34 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PRODUCT LIST, SPECIFICATIONS AND PROCESS ASSUMPTIONS
 
Product List
 
Pseudoephedrine HCl 30mg Tablets utilizing Impede™ Technology in Cartons
containing 24 tablets*
Pseudoephedrine HCl 30mg Tablets utilizing Impede™ Technology in Cartons
containing 48 tablets*

 
* the Manufacturing Services will include packaging each Product into shipping
cartons as specified in the Components.
 
Components


[***]



Active Materials


[***]


Tablet Specifications


[***]



Labeling and Packaging Specifications


[***]



Master Batch Record(s)


[***]



Manufacturing Assumptions


[***]



Packaging Assumptions


[***]
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
MANUFACTURING CAMPAIGNS, PACKAGING RUN QUANTITIES, AND PRICE
 
[***]
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE C
 
ANNUAL STABILITY TESTING and VALIDATION ACTIVITIES
 
[***]

 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D (Reserved)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
TECHNICAL DISPUTE RESOLUTION
 
Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:
 
1.          Appointment of Expert. Within ten Business Days after a party
requests under Section 12.2 that an expert be appointed to resolve a Technical
Dispute, the parties will jointly appoint a mutually acceptable expert with
experience and expertise in the subject matter of the dispute.  If the parties
are unable to so agree within the ten Business Day period, or in the event of
disclosure of a conflict by an expert under Paragraph 2 hereof which results in
the parties not confirming the appointment of the expert, then an expert
(willing to act in that capacity hereunder) will be appointed by an experienced
arbitrator on the roster of the American Arbitration Association.
 
2.          Conflicts of Interest.  Any person appointed as an expert will be
entitled to act and continue to act as an expert even if at the time of his
appointment or at any time before he gives his determination, he has or may have
some interest or duty which conflicts or may conflict with his appointment if
before accepting the appointment (or as soon as practicable after he becomes
aware of the conflict or potential conflict) he fully discloses the interest or
duty and the parties, after the disclosure, have confirmed his appointment in
writing.
 
3.          Not Arbitrator.  No expert will be deemed to be an arbitrator and
the provisions of the American Arbitration Act or of any other applicable
statute (foreign or domestic) and the law relating to arbitration will not apply
to the expert or the expert's determination or the procedure by which the expert
reaches his determination under this Schedule E.
 
4.          Procedure.  Where an expert is appointed:
 
 
(a)
Timing.  The expert will be so appointed on condition that (i) he promptly fixes
a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within 15
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

 
 
(b)
Disclosure of Evidence.  The parties undertake one to the other to give to any
expert all the evidence and information within their respective possession or
control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within five
Business Days of a written request from the relevant expert to do so.

 
 
(c)
Advisors.  Each party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties will co-operate and seek
to narrow and limit the issues to be determined.

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
(d)
Appointment of New Expert.  If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either party) be appointed by mutual written
agreement of the Parties and the appointment of the existing expert will
thereupon cease for the purposes of determining the matter at issue between the
parties save this if the existing expert renders his decision with full reasons
prior to the appointment of the new expert, then this decision will have effect
and the proposed appointment of the new expert will be withdrawn.

 
 
(e)
Final and Binding.  The determination of the expert will, except for fraud or
manifest error, be final and binding upon the parties.

 
 
(f)
Costs.  Each party will bear its own costs for any matter referred to an expert
hereunder and, in the absence of express provision in the Agreement to the
contrary, the costs and expenses of the expert will be shared equally by the
parties.

 
For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Schedule E)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.
 
 
- 2 -

--------------------------------------------------------------------------------

 

SCHEDULE F
 
COMMERCIAL QUALITY AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE G
 
BILL BACK ITEMS

 
[***]

 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE H
 
CAPITAL EQUIPMENT AGREEMENT
 
[***]
 
[***Confidential Treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been separately filed with the Commission.]



 
 

--------------------------------------------------------------------------------

 